Case 6:20-cv-01657-CEM-GJK Document 6-1 Filed 09/09/20 Page 1 of 2 PageID 171




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA



                                               )
COMMODITY FUTURES TRADING                      )
COMMISSION,                                    )
                                               )
                          Plaintiff,           )
                                               )    Case No. 6:20-cv-01657
                  v.                           )
                                               )    Hon. ___________
HIGHRISE ADVANTAGE, LLC, BULL RUN              )
ADVANTAGE, LLC, GREEN KNIGHT,                  )
INVESTMENTS, LLC, KING ROYALTY                 )
LLC, SR&B INVESTMENT ENTERPRISES,              )
INC., AVINASH SINGH, RANDY ROSSEAU,            )
DANIEL COLOGERO, HEMRAJ SINGH,                 )
and SURUJPAUL SAHDEO
                      Defendants.

 APPENDIX OF EXHIBITS IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION
    FOR A STATUTORY RESTRAINING ORDER WITH NOTICE AND FOR A
                     PRELIMINARY INJUNCTION

 EXHIBIT                           DOCUMENT DESCRIPTION

                                  CFTC Declarations
    A                     DECLARATION OF CFTC INVESTIGATOR
                                        JOY McCORMACK
     1     Highrise Advantage, LLC Articles of Incorporation 2/13/2013
     2     Highrise Advantage, LLC Annual Report 1/12/2020
     3     NFA Certification - Highrise Advantage, LLC
     4     NFA Certification - Avinash Singh
     5     Avinash Singh Traders Profile - Advertising MQL5
     6     Avinash Singh Profile – Forex Factory
     7     Green Knight Investments, LLC Articles of Incorporation 8/11/2016
     8     Green Knight Investments, LLC Annual Report 2020
     9     NFA Certification - Green Knight Investments, LLC
    10     NFA Certification - Daniel A. Cologero
    11     SR&B Investments Enterprises, Inc. Articles of Incorporation 2/19/2009
    12     SR&B Investments Enterprises, Inc. Annual Report 2/24/2020
    13     NFA Certification - SR&B Investments Enterprises, Inc.
    14     NFA Certification - Surujpaul Sahdeo

                                           i
Case 6:20-cv-01657-CEM-GJK Document 6-1 Filed 09/09/20 Page 2 of 2 PageID 172




    15     King Royalty, LLC Certificate of Formation
    16     King Royalty, LLC Status Report
    17     NFA Certification - King Royalty, LLC
    18     NFA Certification - Hemraj Singh a/k/a Raj Singh
    19     Bull Run Advantage, LLC Articles of Incorporation 11/8/2017
    20     Bull Run Advantage, LLC Annual Report 1/11/2020
    21     NFA Certification - Bull Run Advantage, LLC
    22     NFA Certification - Randy M. Rosseau
    23     Amaya & Company - Articles of Organization & Fictitious Name
    24     Mql5.com & Piptionary Club Excerpts
    25     Highrise Advantage, LLC - Terms and Conditions
    26     Clukey Statements 1961
    27     Highrise Advantage, LLC Signature Cards
    28     Highrise Advantage, LLC - New Client Information
    29     Green Knight contract with Terms and Conditions
    30     Green Knight Investments, LLC Letter Vol I 2017
    31     Green Knight Investments, LLC Letter Vol II 2017
    32     Green Knight Investments, LLC Letter Vol I 2018
    33     Green Knight Investments, LLC Signature Cards
    34     SR&B Investments Enterprises, Inc. Signature Cards
    35     SR&B Investments Enterprises, Inc. Investor Deposit
    36     SR&B Investments Enterprises, Inc. Deposit to Highrise
    37     Kingrajsingh.com excerpts
    38     King Royalty Bank Signature Cards
    39     Bull Run Advantage, LLC Signature Cards
    40     April 2020 OANDA Statements
    41     April OANDA Statements for account 6002 and 9001
    42     Tallinex Press Release
    43     American Express Signature Cards
    44     Highrise Advantage, LLC American Express Spending Summary
    45     February and March OANDA Statement 2018 for account 4001
    46     Comparison of Trading Statements
    47     March and April OANDA Statement 2017 for account 4001
    48     Comparison of Newsletter ROI
    B      DECLARATION OF SENOIR FINANCIAL INVESTAGATOR WITH THE
                OFFICE OF FINANCIAL REGULATION STEPHANIE ARNOLD
    1      Highrise Advantage, LLC - New Client Information
    2      Highrise Advantage, LLC - Terms and Conditions
    3      Clukey Statements 1961




                                     ii
